Order entered February 13, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-12-01235-CV

                              EX PARTE NATHANIEL HUBERT

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. X-11-1261-H

                                            ORDER
       On October 18, 2012, this Court granted appellant’s motion to proceed in forma pauperis

and we ordered court reporter Vicki Tuck to file the reporter’s record. To date, the reporter’s

record has not been filed.

       Accordingly, we ORDER court reporter Vicki Tuck to file, within THIRTY DAYS of

the date of this order, the reporter’s record of the August 3, 2012 expunction hearing.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Vicki

Tuck and the Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Nathaniel

Hubert, TDCJ No. 00491576, Byrd Unit, 21 F.M. 247, Huntsville, TX 77320.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE